Viewing the entire record, I am convinced that the assessed damage of $2,500 is grossly excessive for the trivial "bump" on plaintiff's shin. Neither the bone nor flesh were broken or torn, and only subjective symptoms were proven on trial. The facts and circumstances of the occurrence, the extent of the injury related by appellee, and the testimony of doctors reflected in the record, show conclusively that the injury suffered by appellee was superficial, justifying, at least, order of this court for remittitur. Courts are created to see not only that justice be done, but injustice prevented. A remittal of $1,500 should be required, else case be reversed for another trial. I respectfully dissent to the affirmance of the judgment. Clearly, prejudice entered into the verdict of the jury in assessing such damage. Underwriting the verdict by judgment is but to sanction the wrong. Another trial should have been granted. *Page 720